Citation Nr: 1203369	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  07-29 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from September 2001 to March 2005. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.    

The RO in Phoenix, Arizona certified this claim to the Board for appellate review.

The Board remanded this claim to the RO for additional action in September 2009, December 2009 and April 2011.  

According to a July 2010 VA Form 21-0820 (Report Of General Information), and as pointed out in the April 2011 REMAND, the Veteran has raised a claim for an increased evaluation for left shoulder tendonitis.  The Board refers this matter to the RO for appropriate action.

The Board REMANDS this claim to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Prior to adjudicating the claim on appeal, additional development is required.  See 38 C.F.R. § 19.9 (2011).

The Veteran had active service from September 2001 to March 2005.  He claims that, during that time period while lifting and bending, he developed a back problem.  Allegedly, since then, he has not sought treatment for back pain, but has experienced intermittent tension and gradually worsening pain in his back.  

His service medical records substantiate his assertion that he experienced low back pain during service.  In January 2005, he sought treatment for such pain and an examiner placed him on a physical profile.  The next day, the Veteran telephoned to say that he could not drive to work.  He explained that he had taken the flexeril the prior night, which had alleviated the back pain, but felt dizzy when standing.  Thereafter, on multiple occasions from January 2005 to March 2005, the Veteran reported, or examiners noted, a history of low back pain. 

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran linking the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory, generalized statement relating an in-service illness to present medical problems is not sufficient to necessitate obtaining a VA examination and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.

During the course of the appeal in this case, the RO afforded the Veteran two VA examinations for the purpose of determining whether the Veteran had a low back disorder that was related to active service, including the documented in-service back problems, but the reports of these examinations are inadequate to decide this claim.  Therein, the examiners indicated that they had reviewed the claims file, but ruled out such a relationship on the basis that there was no documentation of low back pain during service.  Most recently, during the May 2011 VA examination, the examiner wrote the following: "Veteran's STRs contain no documentation of treatment for any back problems.... There is one mention of "lower back pain," and this is by veteran self-report on his separation health assessment questionnaire, dated 3/14/2005."  Clearly, the examiners did not review all documents of record and provided opinions based, in part, on an inaccurate clinical history.

In addition, neither examiner's opinion contemplates the Veteran's reported history of in-service and post-service back pain and tension.  The Veteran is competent to report and describe back pain and tension as such symptoms are capable of lay observation.  These statements thus represent evidence of continuity of lay-observable back symptomatology.  

Finally, with regard to the question of whether the Veteran currently has a low back disorder, the May 2011 VA examination report is again inadequate.  During the March 2007 VA examination, the examiner diagnosed lumbosacral strain, but found that, on that day, the disorder was asymptomatic.  This diagnosis, having been rendered during the course of this appeal, is sufficient to establish the current disability element of a claim for service connection.  During the May 2011 VA examination, however, the examiner offered conflicting opinions regarding the matter.  First, she diagnosed thoracolumbar strain.  She then noted that the Veteran had full range of motion of the thoracolumbar spine without pain and a normal gait and, based on that, concluded that there was no evidence of a chronic problem.   

Due to these inadequacies, the Board REMANDS this claim for the following action:

1.  Return the report of the May 2011 examination to the same examiner for an addendum report.  Ask her to review all of the Veteran's service treatment records and discuss all notations of low back pain found therein.  Ask her to then answer the following questions and provide supporting rationale for each response. 

a) Assuming that the reported in-service and post-service back pain and tension have been affecting the Veteran as he has described, does the Veteran have a thoracolumbar strain (whether it is symptomatic is, at this point, irrelevant); and

b) Assuming that the reported in-service and post-service back pain and tension have been affecting the Veteran as he has described, is any thoracolumbar strain (if not present at the time of the examination, refer to the March 2007 diagnosis) at least as likely as not related to the Veteran's active service, including the back symptoms documented in the service treatment records. 

2.  Review the written opinion to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.  

3.  Readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition in this case, but reminds the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


